Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 11 August 2021 with respect to the Non-Final rejection of 11 May 2021 have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation “The method of claim 2” and claim 28 recites the limitation “The surgical system of claim 27”. The claim is indefinite because there are no claims 2 and 27 on which the cited claims can depend. For purposes of examination the examiner will interpret claims 3 and 4 to read as “The method of claim 1” and claim 28 to read as “The surgical system of claim 26”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 14, 26, 28, 30, 33, 35, 37, 39, 51, 52, 76, and 77 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0015471 to Piron at al., hereinafter Piron (previously presented), in view of US 2019/0000585 to Kokubo et al., hereinafter Kokubo.
Regarding claim 1, Piron discloses a method comprising: operating a surgical system to perform a surgical process (para 0111: e.g., neurological surgical procedure), the surgical system including a display device (video display 115/navigation display 116); receiving, at one or more processing devices (processing unit 400), data from multiple data sources (para 0152); automatically determining, by the one or more processing devices, a first phase of the surgical process based on the data from the multiple data sources (para 0110, 0167); and displaying, on the display device, a first set of phase- specific visual representations corresponding to the data from a first set of the multiple sources (para 0172-0173: first phase being prior to the placement of the port), the first set of phase-specific visual representations being associated with the first phase of the surgical process and arranged in a first arrangement within a display region of the display device (Fig 6A-6B; para 0170); determining a second phase of the surgical process different from the first phase (para 0174: second phase being with the port placed); and displaying, on the display device, a second set of phase-specific visual representations corresponding to 
Piron does not disclose wherein, displaying at least one of the first set of phase-specific visual representations and the second set of phase-specific visual representations is based on a predetermined safety profile for the phase-specific visual representations for the surgical system.
However, Kokubo teaches wherein, displaying at least one of the first set, of phase-specific visual representations and the second set of phase-specific visual representations (para 0048, 0060-0065) is based on a predetermined safety profile for the phase-specific visual representations for the surgical system (abstract, para 0085-0087; Fig 9, 12, 14, and 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the surgical system of Piron wherein, displaying at least one of the first set of phase-specific visual representations and the second set of phase-specific visual representations is based on a predetermined safety profile for the phase-specific visual representations for the surgical system, as taught by Kokubo, for purpose of providing real time, motion restricting instructions with respect to a surgical instrument according to the most recent positional relationship between the instrument and the patient to increase the safety of a surgical procedure (para 0011).
Regarding claim 3, Piron further teaches wherein at least one of the first set of the multiple data sources and the first arrangement is based on a user preference record for a current user of the surgical system (para 0164).
Regarding claim 5, Piron further teaches receiving, via an input device (Fig 6A-6B: user interface), user-input indicative of adjustments to one or more of the visual representations corresponding to the data from the multiple data sources; and updating the display device in accordance with the adjustments (para 0170-0171).
Regarding claim 8, Piron further teaches wherein the multiple data sources comprise at least two of: an endoscope (para 0117), an ultrasound imaging device, a computed tomography (CT) imaging device, a nuclear imaging device, a radiography imaging device, and a magnetic resonance imaging (MRI) device (para 0152).
Regarding claim 10, Piron further teaches wherein automatically determining the first phase is based on an image analysis process executed on the data from at least one of the multiple data sources (para 0156).
Regarding claim 12, Piron further teaches wherein data from one or more of the multiple data sources includes positional information with respect to a common reference frame (para 0130; Fig 19), and wherein displaying the visual representations comprises overlaying a first visual representation on a second visual representation, wherein the first visual representation is registered with respect to the second visual representation based on the common reference frame (Fig 23; para 0153, 0280-0281).
Regarding claim 14, Piron further teaches wherein the first arrangement is determined based on a user profile loaded prior to commencement of the surgical process, the user profile identifying an individual performing the surgical process, and includes user- preferences of the individual regarding organization of the visual representations corresponding to the data from the multiple data sources during different phases of the surgical process (para 0164).
Regarding claim 26, Piron discloses a surgical system (Fig 1) comprising: a display device (video display 115/navigation display 116); and one or more processing devices (processing unit 400) configured to: operate the surgical system to perform a surgical process (para 0111: e.g., neurological surgical procedure); receive data from multiple data sources (para 0152), automatically determine a first phase of the surgical process based on the data from the multiple data sources (para 0110, 0167), and display, on the display device, a first set of phase-specific visual representations corresponding to the data from a first set of the multiple data sources (para 0172-0173: first phase being prior to the placement of the port), the first set of phase-specific visual representations being associated with the first phase of the surgical process and arranged in a first arrangement within a display region of the display device (Fig 6A-6B; para 0170); determining a second phase of the surgical process different from the first phase (para 0174: second phase being with the port placed); and displaying, on the display device, a second set of phase-specific visual representations corresponding to the data from a second set of the multiple sources, the second set of phase-specific visual representations being associated with the second phase of the surgical process and arranged in a second arrangement within a display region of the display devices (para 0175-0177).
Piron does not disclose wherein, displaying at least one of the first set of phase-specific visual representations and the second set of phase-specific visual representations is based on a predetermined safety profile for the phase-specific visual representations for the surgical system.
However, Kokubo teaches wherein, displaying at least one of the first set, of phase-specific visual representations and the second set of phase-specific visual representations (para 0048, 0060-0065) is based on a predetermined safety profile for the phase-specific visual representations for the surgical system (abstract, para 0085-0087; Fig 9, 12, 14, and 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the surgical system of Piron wherein, displaying at least one of the first set of phase-specific visual representations and the second set of phase-specific visual representations is based on a predetermined safety profile for the phase-specific visual representations for the surgical system, as taught by Kokubo, for purpose of providing real time, motion restricting instructions with respect to a surgical instrument according to the most recent positional relationship between the instrument and the patient to increase the safety of a surgical procedure (para 0011).
Regarding claim 28, Piron further teaches wherein at least one of the first set of the multiple data sources and the first arrangement is based on a user preference record for a current user of the surgical system (para 0164).
Regarding claim 30, Piron further teaches wherein the one or more processing devices are further configured to: via an input device (Fig GA-6B: user interface), user-input indicative of adjustments to one or more of the visual representations corresponding to the data from the multiple data sources; and update the display device in accordance with the adjustments (para 0170- 0171).
Regarding claim 33, Piron further teaches wherein the multiple data sources comprise at least two of. an endoscope (para 0117), an ultrasound imaging device, a computed tomography (CT) imaging device, a nuclear imaging device, a radiography imaging device, and a magnetic resonance imaging (MRI) device (para 0152).
Regarding claim 35, Piron further teaches wherein the one or more processing devices are configured to automatically determine the first phase based on an image analysis process executed on the data from at least one of the multiple data sources (para 0156).
Regarding claim 37, Piron further teaches wherein data from one or more of the multiple data sources includes positional information with respect to a common reference frame (para 0130; Fig 19), and wherein displaying the visual representations comprises overlaying a first visual representation on a second visual representation, wherein the first visual representation is registered with respect to the second visual representation based on the common reference frame (Fig 23; para 0153, 0280-0281).
Regarding claim 39, Piron further teaches wherein the first arrangement is determined based on a user profile loaded prior to commencement of the surgical process, the user profile identifying an individual performing the surgical process, and includes user-preferences of the individual regarding organization of the visual representations corresponding to the data from the multiple data sources during different phases of the surgical process (para 0164).
Regarding claim 51, Piron discloses one or more machine-readable non-transitory storage devices encoded with machine-readable instructions (para 0192) configured to cause one or more processing devices (processing unit 400) to perform operations comprising: operating a surgical system to perform a surgical process (para 0111: e.g., neurological surgical procedure), the surgical system including a display device (video display 115/navigation display 116); receiving data from multiple data sources (para 0152); automatically determining a first phase of the surgical process based on the data from the multiple data sources (para 0110, 0167); and displaying, on the display device, a first set of phase-specific visual representations corresponding to the data from a first set of the multiple data sources (para 0172-0173: first phase being prior to the placement of the port) the first set of phase- specific visual representations being associated with the first phase of the surgical process and arranged ina first arrangement within a display region of the display device (Fig GA-6B; para 0170); determining a second phase of the surgical process different from the first phase (para 0174: second phase being with the port placed); and displaying, on the display device, a second set of phase-specific visual representations corresponding to the data from a second set of the multiple sources, the second set of phase-specific visual representations being associated with the second phase of the surgical process and arranged in a second arrangement within a display region of the display device (para 0175-0177).
Piron does not disclose wherein, displaying at least one of the first set of phase-specific visual representations and the second set of phase-specific visual representations is based on a predetermined safety profile for the phase-specific visual representations for the surgical system.
However, Kokubo teaches wherein, displaying at least one of the first set, of phase-specific visual representations and the second set of phase-specific visual representations (para 0048, 0060-0065) is based on a predetermined safety profile for the phase-specific visual representations for the surgical system (abstract, para 0085-0087; Fig 9, 12, 14, and 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the surgical system of Piron wherein, displaying at least one of the first set of phase-specific visual representations and the second set of phase-specific visual representations is based on a predetermined safety profile for the phase-specific visual representations for the surgical system, as taught by Kokubo, for purpose of providing real time, motion restricting instructions with respect to a surgical instrument according to the most recent positional relationship between the instrument and the patient to increase the safety of a surgical procedure (para 0011).
Regarding claim 76, Piron further teaches detecting a presence of an anatomical feature based on the data from at least one of the multiple data sources (para 0195); and determining the first phase based on the detected presence of the anatomical feature (para 0194-0196)).
Regarding claim 77, Piron further teaches detecting a presence of a surgical tool based on the data from at least one of the multiple data sources (para 0158); and determining the first phase based on the detected presence of the surgical tool (para 0167).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792